Electronically Filed
                                                         Supreme Court
                                                         SCPW-12-0000413
                                                         29-MAY-2012
                                                         10:21 AM



                          NO. SCPW-12-0000413

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     MICHAEL TIERNEY, Petitioner,

                                  vs.

     THE HONORABLE RICHARD K. PERKINS, JUDGE OF THE CIRCUIT
    COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I, Respondent.


                          ORIGINAL PROCEEDING
                        (S.P.P. No. 12-1-0011)

             ORDER DENYING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

            Upon consideration of the motion for reconsideration of

the May 7, 2012 order denying the petition for a writ of

mandamus,

            IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

            DATED:   Honolulu, Hawai#i, May 29, 2012.

                                        /s/ Mark E. Recktenwald

                                        /s/ Paula A. Nakayama

                                        /s/ Simeon R. Acoba, Jr.

                                        /s/ James E. Duffy, Jr.

                                        /s/ Sabrina S. McKenna